DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities: 
Applicants claim in claim 6, “A shaped product…” and then in claim 7, applicants claim “A shaped product production method for producing the shaped product according to claim 6.”
Applicants might consider claiming “A method for producing the shaped product according 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasagawa (US 2004/0039128).
Sasagawa exemplifies preparing a hydrogenated copolymer S-H, where block S is a random block copolymer of styene and butadiene and H is a polystyrene block, where the content of (H) is 18 wt% and the total styrene Sasagawa exemplifies mixing pellets of this polymer with 1500 ppm (0.15 phr) calcium stearate to evaluate the antiblocking property (p. 27, [0288]).
Comp. Ex. 1 of Sasagawa anticipates instant claims 1, 3 and 4.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH05-098051; however, for convenience, the machine translated English language equivalent provided by applicants will be cited below.
JP ‘051 discloses a pellet having excellent blocking resistance prepared from hydrogenating a block copolymer comprising a polymer block (A) mainly composed of a vinyl aromatic hydrocarbon and a polymer block (B) mainly composed of at least one conjugated diene (p. 2, [0004]), where the pellets surface is coated with preferably 0.02-0.3 phr polyorganosiloxane and preferably 0.02-0.3 phr of a higher fatty acid metal salt, specifically listed to include calcium, magnesium and aluminum stearate and barium laurate (p. [0016]-[0018]), the range of which falls within the claimed range of 0.001-0.4 phr.
JP ‘051 exemplifies the copolymer as having weight ratio of wA:wB of 15:85 in Example 1, a weight ratio of wA:wB of 20:80 in Example 2, a weight ratio of wA:wB 30:70 in Example 3, a weight ratio of wA:wB of 40:60 in Example 4, and a weight ratio of wA:wB of 50:50 in Example 5 (Table 1)
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014/034625; however, for convenience, the Google patents translation will be cited below.
JP ‘625 teaches a hydrogenated block copolymer comprising 12-25 wt% of a polymer block A composed mainly of vinyl aromatic monomer units and a polymer block B composed mainly of conjugated diene monomer units, where the term mainly is used to determine an amount of more preferably 90% or more (p. 3), suggesting a weight ratio of wA:wB of 12:88 to 25:75, which falls within the claimed range of 10:90 to 70:30.
prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
JP ‘625 is prima facie obvious over instant claims 1, 3 and 4.
As to claim 5, JP ‘625 teaches modifying the hydrogenated copolymer with glycidoxyalkyltrimethoxysilane (p. 4).
As to claim 8, JP ‘625 teaches preparing molded articles from the composition, which includes sheets (p. 6).

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kohara (US 2015/0104654) in view of JP 2014-034625, and further in view of JP 2011-240676.  For convenience, the machine translated English language equivalents will be cited below.
Kohara teaches a laminated glass comprising an adhesive based on a hydrogenated block copolymer [3], where the hydrogenated block copolymer adhesive [3] is prepared by introducing an alkoxysily group into ahydrogenated block copolymer [2] that is obtained by hydrogenated a block copolymer [1] that 
While the examiner realizes that Kohara focuses on the adhesive composition comprising the hydrogenated block copolymer, Kohara specifically teaches a multilayer sheet formed in which a layer formed of the adhesive is stacked on one side or both of a sheet formed of a composition that includes the hydrogenated block copolymer [2] and an optional additive (p. 8, [0108]).

Kohara teaches that the hydrogenated block copolymer can include an additive, including a lubricant that improves handling/workability during molding by preventing pellet blocking (p. 6, [0082]); however, does not teach or suggest specific anti-blocking agents or the amounts that can be used.
JP ‘625 teaches a hydrogenated block copolymer, teaching that they can be widely used in forming adhesives, sheets, and electronics (p. 6), teaching blending a hydrogenated block copolymer pellet with an antiblocking agent for the purpose of pellet blocking, where the antiblocking agent is present in an amount of 0.1-1.5 phr (p. 5), specifically teaching suitable antiblocking agents to include calcium, magnesium and zinc stearate (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included 0.1-1.5 phr of a calcium, Kohara, as JP ‘625 teaches that these are suitable anti-blocking agents for hydrogenated block copolymer pellets which are used in forming sheets and adhesives, which is a similar use to Kohara.

JP ‘676 teaches a laminate comprising a layer (A) containing a composition (A) composed of polyvinyl acetal and a layer (B) containing a composition (B) composed of hydrocarbon-based polymer and 0.01-5 phr of a C8-C30 carboxylic acid or salt thereof, which is suitable used for laminated glass interlayer films and other applications (p. 2).  JP ‘676 teaches the hydrocarbon-based polymer as a styrene-butadiene block copolymer and hydrogenated products thereof (p. 5), where the styrene-butadiene block copolymer has a block (X) made of a polymer of an aromatic unsaturated hydrocarbon and a block (Y) made of a polymer of an aliphatic conjugated polyene, where the content of block (X) is 10-70 wt% (pp. 5-6), teaching the carboxylic acid salts to include calcium zinc and barium laurate, calcium, magnesium, barium and zinc stearate and calcium ricinoleate (p. 6), specifically teaching the haze value of laminated glass as preferably 1% or less (p. 8).
Therefore, one of ordinary skill in the art would expect the laminate prepared by Kohara in view of JP ‘625 to be capable of meeting the claimed haze value, as JP ‘676 teaches a block copolymer interlayer comprising an overlapping amount of C8-C30 carboxylic acid metal salt is capable of having a haze value of 1 wt%.
Kohara in view of JP ‘625 and further in view of JP ‘676 is prima facie obvious over instant claims 1 and 3-9.
As to claim 2, Kohara teaches that the hydrogenated block copolymer [2] as having a hydrogenation rate of the carbon-carbon unsaturated bonds included in the main chain and the side chain of 95% or more (p. 4, [0054]) and a hydrogenation rate of the carbon-carbon unsaturated bonds included in the aromatic ring as preferably 90% or more (p. 4, [0055]).

Claim Rejections - 35 USC § 102/103
Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JPH05-098051, as applied above to claims 1, 3 and 4.
JP ‘051 anticipates instant claims 1, 3 and 4, as JP ‘051 discloses mixing pellets of a hydrogenated block copolymer, comprising a block (A) comprising mainly styrene and block (B) comprising mainly conjugated diene, with preferably 0.02-0.3 phr polyorganosiloxane and preferably 0.02-0.3 phr of a higher fatty acid metal salt, specifically listed to include calcium, magnesium and aluminum stearate and barium laurate. 
JP ‘051 discloses molding the pellets to form a molded product, such as compression molded sheets (p. 6, [0021]), also disclosing the desire for the compositions to have a high transparency, measured by evaluating the haze of the molded article, with a desire for the molded product to have a low haze value.

In the chance that one of ordinary skill in the art would not find this property inherent in the molded sheet, one of ordinary skill would be motivated to prepare a molded sheet article having a low haze from the claimed composition, as JP ‘051 clearly desires a low haze and teaches the same resin composition as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/           Primary Examiner, Art Unit 1768